     Case 2:18-mc-03837-WKW-GMB Document 35 Filed 04/18/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In the matter of:                              )
                                               )
United States of America,                      )            Misc. No.
                                               )            2:18-mc-03837-WKW-GMB
        Petitioner,                            )
                                               )
v.                                             )
                                               )
Jefferson S. Dunn, in his official capacity as )
Commissioner of the Alabama Department         )
of Corrections,                                )
                                               )
        Respondent.                            )
_________________________________________ )

                         UNOPPOSED MOTION FOR A STAY AND
                         REQUEST FOR A STATUS CONFERENCE

       The United States of America hereby moves unopposed for a stay until May 22, 2019 in

this proceeding and a status conference on May 17, 2019.

       1.      On April 2, 2019, the U.S. Department of Justice (“Department”) issued a notice

letter to the State of Alabama and the Alabama Department of Corrections (“ADOC”), stating

that the Department has reasonable cause to believe that ADOC violates the constitutional rights

of male prisoners by failing to protect them from harm, including violence and sexual abuse, and

by housing them in unsafe and unsanitary conditions.

       2.      On April 4, 2019, this Court ordered that the Department show cause as to

whether its Petition to Enforce the Subpoena is now moot.

       3.      There are still areas of the Department’s investigation which have not been

completed.
     Case 2:18-mc-03837-WKW-GMB Document 35 Filed 04/18/19 Page 2 of 4



       4.        The Department has contacted ADOC in an effort to obtain certain documents at

issue in this proceeding.

       5.        The parties are working together in an attempt to resolve any outstanding

document requests that the Department needs in order to complete the remaining parts of its

investigation.

       6.        The parties have had productive discussions.

       7.        At this time, however, the parties have not reached a final resolution.

       8.        The parties remain optimistic that they will be able to resolve this matter without

the Court’s intervention.

       9.        The parties request that the Court set a status conference on or about May 17,

2019 to inform the Court as to whether a final agreement has been reached or the parties have

failed to reach a resolution.

       10.       Until that time, the United States hereby moves unopposed for a stay of this

matter until May 22, 2019.
        Case 2:18-mc-03837-WKW-GMB Document 35 Filed 04/18/19 Page 3 of 4




DATED this 18th day of April 2019.      Respectfully submitted,

                                        ERIC S. DREIBAND
                                        Assistant Attorney General
                                        Civil Rights Division

                                        LOUIS V. FRANKLIN
                                        United States Attorney
                                        Middle District of Alabama

                                        RICHARD W. MOORE
                                        United States Attorney
                                        Southern District of Alabama

                                        JAY E. TOWN
                                        United States Attorney
                                        Northern District of Alabama

                                        STEVEN H. ROSENBAUM
                                        Chief
                                        Special Litigation Section

                                        JUDITH C. PRESTON
                                        Principal Deputy Chief
                                        Special Litigation Section

                                        JASON R. CHEEK
                                        Deputy Civil Chief
                                        Northern District of Alabama

                                        /s/ Carla C. Ward
                                        CARLA C. WARD
                                        Assistant United States Attorney
                                        United States Attorney’s Office
                                        Northern District of Alabama
                                        1801 Fourth Avenue North
                                        Birmingham, Alabama 36104
                                        (205) 244-2185
                                        (205) 244-2181 (fax)
                                        carla.ward@usdoj.gov
         Case 2:18-mc-03837-WKW-GMB Document 35 Filed 04/18/19 Page 4 of 4



                                    CERTIFICATE OF SERVICE

       I, Carla C. Ward, do hereby certify that on the 18th day of April 2019, a true and correct copy of

the foregoing has been electronically filed with the Clerk of the Court through the CM/ECF e-filing

system, which will then send a notification to the Respondent’s attorneys of record.




                                                            /s/ Carla C. Ward
                                                            Carla C. Ward
                                                            Assistant United States Attorney
